Title: David Isaacs to Thomas Jefferson, 5 September 1816
From: Isaacs, David
To: Jefferson, Thomas


          
            Septr 5th 1816
          
          David Isaacs returns Mr Jefferson many thanks for the kindnes he has just bestowed on him and in return, he will acceept I hope of the Perusal of a Sermon which is just come to hand from a friend in Baltimore—Preached to the congregation in Philadelph on the same subject by the reverd Mr Carvalho & with his best wishes for Mr Jeffersons long life and a happy one—
         